Case 1:20-mj-02100-LFL Document 1 Entered on FLSD Docket 01/21/2020 Page 1 of 8




                           UN ITED STA TES D ISTR IC T C O U R T
                           SOUTHERN DISTRICT OF FLORIDA

                              x o.   7.0 4 T :71:D-/.:1/25
 UN ITED STA TES O F A M ER ICA

 VS.

 A N GE L D AV ID R O SA R IO ,

               Defendant.

                                                   /

                                  C RIM IN AL CO VE R SH E ET

 1.     Did thism atteroriginate from a m atterpending in the CentralR egion ofthe U nited States
 Attorney'sOfficepriortoAugust9,2013(M ag.JudgeAliciaValle)?               Yes X- No
                                                                               .




 2.     Did thism atteroriginate from a m atterpending in theN orthern Region ofthe United States
 Attorney'sOfficepriortoAugust8,2014 (M ag.JudgeShaniekM aynard)?                  Yes X   No
                                            Respectfully subm itted,

                                            AR         FAJA RD O OR SH AN
                                                 ITE     A TES      RN EY


                                     BY :
                                                   .Lunkenheimer
                                            A SSISTAN T UN ITED STA TES A TTORN EY
                                            CourtID N o.A 5501535
                                            99 N .E.4th Street
                                            M iam i,Florida 33132-2111
                                            TEL (305)961-9008
                                            FAX (305)536-7213
                                            Kurt.t,unkelllwimert/usdoj.gov
   Case 1:20-mj-02100-LFL Document 1 Entered on FLSD Docket 01/21/2020 Page 2 of 8

AO 91(Rev.08/09) CriminalComplaint

                                   U NITED STATES D ISTRICT C OURT
                                                       forthe
                                            Southern DistrictofFlorida

               United StatesofAmerica                      )
                              V.                           '
              ANG EL DAVID ROSAR IO ,
                                                           l c-,-x-,lJ y y oztl
                                                                              to-l-îvls
                                                           )
                                                           )

                                             CRIM INAL CO M PLAINT

         1,thecomplainantinthiscase,statethatthefollowing istrue to the bestofmy knowledge and belief.
Onoraboutthedatets)of Februaw 2018to Februaw 2019 inthecountyof                            Miami-Dade           inthe
   Southern    Districtof     Florida       ,thedefendantts)violated:
                                              --     .



          CodeSection                                              OffenseDescrlption
Title 21,United StatesCode,             Conspiracy to possess w i
                                                                th intentto distribute a controlled substance,thatis,
Section846and841(a)(1)                  5 kilograms orm ore ofcocaine.




         Thiscriminalcomplaintisbasedonthesefacts:
          SEE ATTACHED AFFIDAVIT.




         W Continuedontheattachedsheet.


                                                                                  Complainant'
                                                                                             ssignat

                                                                       LUZ IDARRAGA,TASK FORCE OFFICER DEA
                                                                                   Printednameand title

Sworntobeforemeand signed in my presence.
                                                                                         .,'




D ate'
     .                  -C.JUEQ.
                       . -- - -

                                                                                    Judge'
                                                                                         ssi
                                                                                           gnature

City and state'
              .                                                       LAUREN F.LOUIS,U.S.MAGISTRATE JUDGE
                                                                                Printed l/tzracand title
Case 1:20-mj-02100-LFL Document 1 Entered on FLSD Docket 01/21/2020 Page 3 of 8



                                          AFFIDA V IT

        1,LuzIdarraga(theûW ffianf'l,beingduly sworn,herebydeposeandsaythat:
                Imn aTask Force Officerwith theDrug EnforeementAdministration (ûIDEA'')
 assignedtotheM iamiFieldDivision(ç1MFD''),andIhavebeensoassignedtoDEA sinceAugust,
 2014.Priortosuch employm entattheDEA M FD,yourAffiantwasassignedtotheSunrisePolice

 Department(ttSPD'')Vice,lntelligence,NarcoticsUnitsince2013.Priortothat,yourAffiantwas
 assignedto the SPD Road PatrolDivision from November20l1to 2013.

                Currently,1am a law enforcem entoftk er ofthe U nited States w ithin the m eaning

 of18U.S.C.j2510(7);thatis,anofficeroftheUnitedStateswhoisempoweredby1aw toconduct
 investigationsofand to make arrestsforoffensesenumerated in 18 U.S.C. j2516(1).

        3.     Asa Task Force Officer,Ihave participated in num erousinvestigationsinvolving

 thepossession,m anufactlzre,distribution,and im portation ofcontrolled substances, as w ellas the

 laundering ofm oney involved in such activities. During those investigations, 1have assisted in

 the arrests ofm any individuals forvarious drug and m oney laundering violations,and Ihave

 spoken with num erousdrug dealers,gang m em bers,and informantseoncem ing them ethodsand

 practicesofdrugtraftk kers.Theinformation setforth in thisaftidavitisbasedupon my personal

 involvement in this investigation,as well as from information provided to me by other law

 enforcem entofficers.

               The inform ation set forth in this aftidavit is provided solely for the purpose of

establishing m obable cause forthe arrest ofAngelDavid ROSARIO forconspiracy to possess

with intenttodistributeacontrolled substance,thatis,five(5)kilogramsormoreofcocaine,in
violationofTitle21,UnitedStatesCode,Sections841(a)(1)and846.Ihavenotincludedinthis
Case 1:20-mj-02100-LFL Document 1 Entered on FLSD Docket 01/21/2020 Page 4 of 8



 Affidaviteach and every factand circumstanceknown to me,butonlythefactsand circumstances

 that1believe are sufficientto establish probable cause.

               PursuanttoaHomeland Security lnvestigations(1tHSl'')investigation,aSourceof
 Information (hereinafterreferred to asSO1#1)was interviewed in M iami,Florida.SOl#1was
 m ested in connection to the seizureof377 bricksofcocainethatweretransported via avesselto

 South Florida from the D om inican Republic. SO l#1haspled guilty to federalnarcoticsviolations

 and isproviding infonnation regarding thisevent.SOI#1 hasprovided verifiable infonnation to

 1aw enforcem entw hich has resulted in the arrest of individuals for federal narcotics violations.

 YourAffiantand otherinvestigatorsinvolved in thisinvestigation deem infonnationprovided by

 SO I#1 to be truthful and verifiable and his/her inform ation has been corroborated by physical

 docum entsand recordsand other cooperating defendants.

        6.     SOI#1 advised thathe/she was em ployed by severalDom inican drug traffickersin

 orderto assistin obtaining and m aintaining vesselsw hich were used to transportseveralhundred

 kilogram quantitiesofcocaineto South Floridafrom the Dom inican Republic.SOI#1advised that

 he/shehad assistedinreceivingthiscocaine,distributing cocaine,and receivingtheproceedsfrom

 the saleofcocaine.

               SOI#1 advised thatonce the cocaine arrived to South Florida,anotherindividual

 whoisprovidinginformationtolaw enforcementasaSourceofInformation (hereinafterreferred
 toasSOI#2)wouldhaveoneofhis/herworkersandtheworkers'crew removethecocainefrom
thevessel.SOl#1statedthatSO1#2wouldnonnallytravelfrom theDominican Republicto M inm i

 in orderto oversee the distribution and sale ofhis/herportion ofthe loadsofcocaine.SO I#1 stated

thatSOI#2controlled alargenetwork ofM iam ibaseddrugdealersand money latmderswho work

directly forhim /her.
Case 1:20-mj-02100-LFL Document 1 Entered on FLSD Docket 01/21/2020 Page 5 of 8



        8.     SOl#1identifiedphotosofanindividual,Subject-l,andanothermaleastwopeople
 who workedforSOI#2 receiving multi-kilo loadsofcocaineand then returning to SOl#1with the

 proceedsfrom the saleofthiscocaine.

               SO l#1 identified a photo ofA ngelD avid R OSA RIO as anotherworkerfor SO I#2,

 w ho worked forSOI#2 receiving m ulti-kilo loadsofcocaine and then returning to SO I#1w ith the

 proceedsfrom the saleofthiscocaine. SOl#1hasm etwith ROSARIO in person. SOI#1advised

 thathe/shepersonally handed upwardsof$680,000 USD to ROSARIO upon receiving SO1#2's

 orders,as SO I#1 also worked forSOI#2 attim esorathisdirection through otherdrug traffickers.

 SOI#1 stated thatallm onies w ere drug proceeds. SO I#1 stated thatin or around February 2018,

 SOl#2 sentRO SA RIO to deliver SOI#1 50 kilogram s ofcocaine. SO I#1 w as then told by SOl#2

 to deliverthecocaineto anotherperson. SOI#1 stated thathe/shedelivered cocaine.

        10.    On February 21,2019,DEA M FD Group 10 agents and FortLauderdale Police

 Department(GTLPD'')Detectivesconducted surveillanceataproperty located at160NW 92nd
 Street,M iam iShores,Florida 33150.During surveillance,FLPD D etectivesobserved RO SA RIO

 arrive atthe residence as the driverofa white 2018 Land Rover bearing Florida tag L3DCC.

 ROSARIO wasfollowed by ablueNissan Rogue,which alsoparked in frontoftheresidence.The

 driveroftheNissan Roguewasidentified asa workerofSOl#2 previously identified by SOl#1,

 Subject-l.Subject-l and ROSARIO then entered the residence.A shorttime later,ROSARIO
 exited the residence and leh the area in the Land Rover.Approximately fifteen m inutes later,

 ROSARIO returnedandparked insidethegarage,closingthegarage door.ROSARIO laterleftthe

 residence in the Land Rover.

               On February 22,2019,m em bers of the D EA M FD G roup 10,FLPD and M iam i

 ShoresPolice D epm m entconducted surveillance and a Céknock and talk''at 160 N W 92nd street,
Case 1:20-mj-02100-LFL Document 1 Entered on FLSD Docket 01/21/2020 Page 6 of 8



 M iamiShores,Florida33150.Subject-lopenedthedoorandprovidedverbalandwrittenconsent
 tosearchtheresidence.lnsidetheresidence,agentsfound(52)fifty-twokilogrnmsofcocainethat
 field tested positive for cocaine and they seized $234,530 USD located inside the residence.

 Subject-lwasplacedunderarrest.
        12. Afterthe arrestofSubject-l,contactwas made with a representative ofBrief
 Hom es,a com pany in charge of m anaging the short-term rentalof 160 N W 92nd street, M iam i

 Shores,Florida 33150.O n February 25,2019,the representative ofBriefH om es obtained access

 to the owner's surveillance video footage accountand provided your Affianta w eb-based link to

 review the surveillance footage.On the sam e date,you Affiantreviewed the surveillance video

 footage from the M inm iShoreresidencevia the intem etthrough the web link.The sm veillance

 video capttzred ROSARIO arriving in the early m orning hoursofFebruary 22,2019,to 160 NW

 92nd street, M iam iShoresresidence.On thevideo,ROSARIO rem oved aheavy duffle bag from

 the Land Roverinto the residence.Dayslater,yourAffiantattempted to download a copy ofthe

 video surveillance footagethatwasprovided by theBriefHomesrepresentativeviaweb link, but

 itwasno longeravailable and othereffortsto obtain the footage havebeen unsuccessful. Yom

 Affiantdid take a snapshotofthe video while reviewing it. The snapshotcapturesROSARIO ,

 carryingadufflebag,andSubject-lwalkingtowardstheentranceoftheresidence.
        13.   OnFebruary 25,2019,yourAffiantlearned duringtheinvestigationthatROSARIO

had rented the stash house located at160 N W 92ndstreetM iam iShores, Florida33150,sinceearly

February 2019,and thathehad paid cash forthe rentaland utilized a fictitiousname.

              SO1#2 is an individualwho was arrested in M inm i,Florida in January 2020,for

violations of federal narcotics law s. ln a post-M iranda statem ent, SOI#2 advised he/she w as

responsibleforreceiving m ulti-hundred kilosofcocaine thatarrived from theD om inican R epublic
Case 1:20-mj-02100-LFL Document 1 Entered on FLSD Docket 01/21/2020 Page 7 of 8



 via vessel.SOl#2 advised thathe/she wasresponsibleto enstzre the residence had a dock which

 would be utilized to unload the cocaine from the vessel.SOl#2 advised thathe/she employed

 several individuals to rentresidences in South Florida,distribute the cocaine and receive the

 proceeds derived from the sale ofthiscocaine.SO1#2 identified the photos ofSubjed-l and
 ROSARIO astwo ofhisworkerswho distributed his/hercocaine and received thedrug proceeds.

        15.    SO l#2 advised that in early 2019,a load of approxim ately 400 kilos of cocaine

 arrived to South Florida and w as successfully distributed and the drug proceedsw ere collected by

 Subject-landROSARIO.
               SO1#2 explained thatthe drug trafficking organization (t1DTO'')organized what
 would beitssecond traffk king eventa shorttim elater.SO1#2 explained dueto the successofthe

 prior trafficking eventa1lm em bers decided to replicate their m ethods.SO I#2 stated thathe/she

 onceagainrentedanotherAirB&B rentalpropertywithocean accessandagainplacedSubjed-l
to oversee itday to day operations.SOI#2 advised that he/she once again em ployed several

 individuals to rent residences in South Florida,distribute the cocaine and receive the proceeds

 derived from the sale ofthiscocaine.

               SOI#2 recalled this traftk king event contained approxim ately 420 kilogrnm s of

cocaine and had the sam eDTO membersinvolved. SOI#2 recalled thatupon successfuldelivery

 ofthisloadhe/shemetSubject-land thecrem nembersatthisrentalproperty.SOl#2thenbegan
distributing cocaine to othercocaine traffckers. SOI#2 recalled thatthese kilogram swere sold

for$29,000 USD.SOI#2 stated thathe/she recalled selling a male only known aslûGregory''50
kilogram s of cocaine and another m an only know n as ûûchulo,''an unknown am ountof cocaine,

buthe/shedidrecallcollecting approxim ately $300,000 USD from him ûtchulo.''
        18.    SO I#2 advised that the D TO w as able to successfully distribute alm ostthe entire
Case 1:20-mj-02100-LFL Document 1 Entered on FLSD Docket 01/21/2020 Page 8 of 8



 load ofcocaine,buthad one lasttransaction to conductbefore its completion.SOI#2 advised

 approxim ately 50-52 kilogram s ofcocaine w ere w aiting to be picked up from the rentalproperty

 atwhich tim e federalagents arrived at 160 NW 92nd streetM iam iShores, Florida 33150 and

 discovered Subject-linpossessionoftheremaining50-52kilogramsofcocaine.
        19.    SO1#2advisedthatapproxim ately $300,000USD oftraffickingproceedsw erealso
 fotmd atthetimethe50-52kilogram sofcocainewereseized bylaw enforcement.SOI#2 indicated

 thaton the day beforethe arrest,SO1#2 sentROSARIO to collectthebeforem entioned $300,000
 from ûtchulo''and deliveritto 160 NW 92ndstreetM inmiShores, Florida 33150.

        20.    Based upon the foregoing,yourA ftiantsubm itsthere isprobable cause to believe

 thatROSARIO didknowinglycommitconspiracy topossesswiththeintentto distributefive(5)
 kilogram ormoreofcocaine,inviolation ofTitle21,UnitedStatesCode,Section841(a)(1),al1in
 violation ofTitle 21,United StatesCode,Sedion 846.



 FU RTHER Y OU R A FFIAN T SA Y ETH N AU G H T




                                     LUZ IDARRAGA         ASK FORCE O FI ER
                                     DRUGENFORCS ENTADMINISTRATION
 Swornto and subscribed beforeme,in M iam i,Florida
thisW     d ofJanuary,2020


L         . O IS
UN ITED STA TES M A GISTR ATE JU D GE
